Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 20 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-18 are currently pending and have been examined.
Claims 1, 7, and 13 have been amended.
Claims 1-18 have been rejected. 
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to US Provisional Application 62/369,794.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-18 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for generating computer simulations of patient loads for units of health care facilities in part performing the steps of determine intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classify the individual unit based on the intra-period and inter-period variations; and generate a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 1 also recites the computer simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).
Independent claim 7 recites a method for generating computer simulations of patient loads for units of health care facilities with a simulation system in part performing the steps of determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classifying the individual unit based on the intra-period and inter-period variations; and generating a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 7 also recites the [computer] simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).
Independent claim 13 recites a system for generating computer simulations of patient loads for units of health care facilities in part performing the steps of determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classifying the individual unit based on the intra-period and inter-period variations; and generating a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 13 also recites the [computer] simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 7, and 13 recite a one or more hardware/computer processors configured by machine readable instructions. The specification defines the one or more hardware processors configured by machine readable instructions as components of a generic computer (Detailed Description in ¶ 23-24). The use of a one or more hardware processors configured by machine readable instructions only recites the one or more hardware processors configured by machine readable instructions as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 7, and 13 recite a computer simulation. The specification does not provide specific structure for the computer simulation only requiring the use of a generic non-parametric simulation algorithm. The use of a computer simulation, in this case to generate simulations of patient loads for units of health care facilities, only recites the computer simulation as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 7, and 13 recite a obtain[ing] past patient census information for an individual unit of a health care facility, the past patient census information comprising a quantity of patient visits to the individual unit during past periods of time. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea. 

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 7, and 13 recite a one or more hardware/computer processors configured by machine readable instructions.
Claims 1, 7, and 13 recite a computer simulation.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 7, and 13 recite a obtain[ing] past patient census information for an individual unit of a health care facility, the past patient census information comprising a quantity of patient visits to the individual unit during past periods of time. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-6, 8-12, and 14-18 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims 2-6, 8-12, and 14-18 only serve to further limit or specify the features of  independent claims 1, 7, and 13 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Therefore, these dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101.
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 7, and 13, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-18 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Subject Matter Free of the Prior Art
The limitation in independent claims 1, 7, and 13 specifically requiring determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time for use in a non-parametric simulation algorithm is free of the art.
The most remarkable prior arts of record are as follows:
Akbay et al. (US Patent App No 2014/0108034) teaching on a healthcare enterprise simulation model is executed to generate a predicted future state of the resources in the Detailed Description in ¶ 0031, ¶ 0060-61, and ¶ 0084;
Mellin et al. (US Patent App No 2010/0198609) teaching on a system for generating a computer prediction of future patient loads in a healthcare facility utilizing historic patient admission, discharge, and transfer (ADT) information in the Detailed Description in ¶ 0042, ¶ 0036, ¶ 0028, and ¶ 0050; -AND-
Vilar et al., Non-linear time series clustering based on non-parametric forecast densities, 54 Computational Statistics and Data Analysis 2850-2865 (2010) teaching on using the classification of the time series to classify the time series data for predictive forecasting of the input dataset into M1-M8 best fit equations for a non-parametric autoregressive time series simulation in the § 1. Introduction on p. 2850, § 2. Description of the clustering procedure on p. 2852, equation 3, steps 7-8 on p. 2852, 5. A case-study with real data on p. 2860, and § 2. Description of the clustering procedure on p. 2851.
Neither Akbay, Mellin, nor Vilar teaches on determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time for use in a non-parametric simulation algorithm. While Akbay teaches on a time based simulation model for predicting staffing needs using historical patient data (Akbay in the Detailed Description in ¶ 0031, ¶ 0060-61, and ¶ 0084), Akbay fails to consider intra (during) or inter (between) period variations in patient quantities for use in a non-parametric simulation. While Mellin teaches on collecting past patient loads in a healthcare facility utilizing historic patient ADT information (treated as synonymous to quantity of patient visits to the individual unit during past periods of time) (Detailed Description on ¶ 0041-42, ¶ 0036, ¶ 0028, and ¶ 0067), Mellin fails to use said information in a non-parametric simulation. While Vilar teaches on utilizing a non-parametric autoregressive time series simulation (Vilar in the § 1. Introduction on p. 2850-2851), Vilar fails to teach on a motivation combination of these elements with patient quantities intra/inter period variations to be used together predict future staffing needs. Vilar does not provide any suggestion or motivation for combining the input elements into a single non-parametric predicative algorithm. Akbay and Mellin do not remedy this deficiency. 

Response to Arguments
Applicant's amendments regarding the 35 USC § 112(f) claim interpretation have been accepted. The claim interpretation of claims 1-18 under 35 USC § 112(f) has been withdrawn.
Applicant's arguments filed 20 April 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant asserts that the claims amount to an improvement to technology by maintaining an optimal staffing level and a reasonable caregiver shift table, while also maintaining clinically sound caregiver coverage and respecting regulation and constraints.  Examiner disagrees; an improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)).
Applicant then draws factual comparisons between the instant application and XY, LLC v. Trans Ova Genetics, LC, 968 F.3d 1323, 1331 (Fed. Cir. 2020), asserting that similarly to the claims found to not be abstract in XY, the presently claimed invention is not directed to a mathematical concept but, instead, directed to an improvement in "maintaining an optimal staffing level and a reasonable caregiver shift table, while also maintaining clinically sound caregiver coverage and respecting idiosyncratic regulation and constraints”. Examiner disagrees that the instant claims are analogous to the facts of XY. Unlike the abstract idea in XY, the instant claims are not directed towards an improvement to technology, in XY the field of particle separation in flow cytometry, but instead the abstract idea of dynamical personnel staffing. The instant claims are not directed towards a system or method of operating a technological apparatus, but instead providing a new and “presumably better” method for calculating staffing needs more similar to Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978) cited within XY.  


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626